Title: From George Washington to Thomas Sim Lee, 16 November 1781
From: Washington, George
To: Lee, Thomas Sim


                  
                     Sir
                     Mount Vernon 16th Novemr 1781
                  
                  I had the Honor to receive your Excellencys last Favor, a few Days before I left my Quarters below.  I immediately caused the Enquiries you mentioned, to be made—but with very little Success—Of the Refugees named, none were to be found in the Returns made to me—The Commissry of Prisoners could only collect, that a Mr French had been with the Enemy at Portsmouth, and had left that place to go to Charlestown So. Carolina.  The Case of Mr Middleton, I mentioned to the Admiral de Grasse, who promised to do what was in his power for his Relief.
                  I beg your Excellency will do me the Favor to forward the inclosed Letter for Colo. Tilghman by the first Opportunity that may present to Rock Hall.
                  I promise myself the pleasure to see your Excellency at Anapolis or Baltimore, which ever place you may be at, on my Way to Philadelphia, for which place I shall leave this in three or four Days.  Be pleased Sir, to believe that I am, with very particular Sentiments of Esteem & Regard Your Excellency’s Most Obedient and most humble Servant
                  
                     Go: Washington
                     
                  
               